                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 NORTHERN DIVISION
                                   No. 5:20-cv-115-BO


Tonya Curtis,                                 )
                                              )
                            Plaintiff,        )
                                              )
V.                                            )                       ORDER
                                              )
Kilolo Kijakazi ,                             )
Acting Commissioner of Social Security        )
                    Defendant.                )


        This cause comes before the Court on cross-motions for judgement on the pleadings. [DE

24, DE 29). For the following reasons, plaintiffs motion for judgement on the pleadings is

DENIED and defendant's motion is GRANTED.

                                         BACKGROUND

        Plaintiff brought this action under 42 U.S .C. § 405(g) for review of the final decision of

the Commissioner denying her application for disability and disability insurance benefits

pursuant to Title II of the Social Security Act as well as supplemental security income pursuant

to Title XVI of the Social Security Act. Plaintiff protectively filed an application for

supplemental security income on September 27, 2016, alleging disability onset beginning on

April 2, 2005. After initial denials, plaintiff proceeded to a hearing before an Administrative Law

Judge (ALJ) on      ovember 9, 2018. The ALJ issued an unfavorable ruling, finding that plaintiff

was not disabled . The denial became the final decision of the Commissioner when the Appeals

Council denied plaintiffs request for review. Plaintiff then sought review of the Commissioner's

deci sion in thi s Court.

                                           DISCUSSION




           Case 5:20-cv-00115-BO Document 34 Filed 09/15/21 Page 1 of 5
Under the Social Security Act, 42 U.S.C. § 405(g), this Court's review of the Commissioner' s

decision is limited to determining whether the decision, as a whole, is supported by substantial

evidence and whether the Commissioner employed the correct legal standard. Richardson v.

Perales, 402 U .S. 389, 401 (1971). Substantial evidence is "such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion." Johnson v. Barnhart, 434 F.3d 650, 653

(4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

        An individual is considered disabled if he is unable "to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. " 42 U.S.C. § 1382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy." 42 U .S .C. § 1382c(a)(3)(B).

        Regulations issued by the Commissioner establish a five-step sequential evaluation process

to be fo llowed in a disability case. 20 C.F.R. §§ 404. l 520(a)(4), 4 l 6.920(a)( 4). The claimant bears

the burden of proof at steps one through four , but the burden shifts to the Commissioner at step

five . See Bowen v. Yuckert , 482 U. S. 137, 146 n.5 (1987). If a decision regarding disability can be

made at any step of the process the inquiry ceases. See 20 C.F.R. §§ 404. 1520(a)(4), 416.920(a)(4).

       If at step one the Social Security Administration determines that the claimant is currently

engaged in substantial gainful activity the claim is denied . If not, then step two asks whether the

claimant has a severe impairment or combination of impairments. If the claimant has a severe

impairment, it is compared at step three to those in the Listing of Impairments (Listing) in 20



                                                   2
           Case 5:20-cv-00115-BO Document 34 Filed 09/15/21 Page 2 of 5
C.F.R. Part 404 , Subpart P, App. 1. If the claimant's impairment meets or medically equals a

Listing, disability is conclusively presumed. If not, at step four, the claimant's residual functional

capacity (RFC) is assessed to determine if the claimant can perform his past relevant work. If the

claimant cannot perform past relevant work, then the burden shifts to the Commissioner at step

five to show that the claimant, based on his age, education, work experience, and RFC, can perform

other substantial gainful work. If the claimant cannot perform other work, then he is found to be

disabled . See 20 C.F.R. § 416.920(a)(4).

        At step one, the Administrative Law Judge (ALJ) found that plaintiff had not engaged in

substantial gainful activity since the date that her application was filed. At step two, the ALJ found

plaintiff's left foot osteoarthritis, status post calcaneal fracture, obesity, affective disorder, anxiety

disorder and history of drug and alcohol abuse were severe impairments. At step three, the ALJ

found that plaintiff's impairments did not meet or equal a Listing either alone or in combination.

The ALJ found that plaintiff cou ld perform medium work subject to several limitations. At step

four , the ALJ found that plaintiff has no past relevant work. At step five, the ALJ determined that

considering plaintiff's age, education, work experience, and RFC, there were jobs that existed in

significant numbers in the national economy that plaintiff could perform .

        Plaintiff challenges the ALJ' s decision that plaintiff was not disabled within the meaning

of the Act as not supported by substantial evidence. Plaintiff makes several arguments relating to

the evidence considered by the ALJ, the ALJ's consideration of plaintiff's impairments, and the

ALJ's assessment of the medical and opinion evidence. Upon review of the record and the ALJ's

decision, the Court determines that the ALJ applied the correct legal standard and the decision is

supported by substantial evidence.




                                                    3
           Case 5:20-cv-00115-BO Document 34 Filed 09/15/21 Page 3 of 5
        First, plaintiff argues that the ALJ failed to demonstrate how the ALJ applied facts to law

in determining the RFC. After careful consideration of evidence on the record, the ALJ determined

that plaintiff's statements concerning the intensity, persistence, and limiting effects of her reported

symptoms were not entirely consistent with plaintiffs medical records. The ALJ explained how

she gave significant weigh to the reports of plaintiff's physical condition by Dr. Karen Roane and

Dr. Judy Heller, State Agency medical consultants. Both doctors found that plaintiff could conduct

work of a medium exertional level , that plaintiff could frequently climb ramps but only

occasionally climb ladders or scaffolds in part due to her history of a left heel fracture. Both doctors

agreed that plaintiff had tenderness in her heel, but that she could walk effective ly, had good range

of motion, and normal strength.

        Plaintiff specifically alleges that the ALJ fai led to explain how she weighed evidence from

State Agency psychological consultant Linette Casti llo. Dr. Castillo found that plaintiff could

perform complex and simple, repetitive, and routine tasks while limiting interaction with co-

workers and the public. Mental examinations showed plaintiffs behavior to be appropriate and

cooperative during therapy sessions. Plaintiffs cognition appeared to be intact. Plaintiffs insight

and judgement were fo und to be moderate. There were no deficits in plaintiffs memory, attention

span, or concentration. The ALJ states that she gave Dr. Castillo 's report some weight, but the ALJ

took into consideration that Dr. Castillo examined plaintiff when plaintiff had only limited

treatment for her psychological conditions. Tr. 23. The record shows that the ALJ cited substantial

evidence adequate to support her conclusion. See Johnson v. Barnhart, 434 F.3d 650,653 (4th Cir.

2005) (per curiam) .

        Second, plaintiff argues that the ALJ failed incorporate non-exertional li mitations relating

to plaintiffs alleged inability to stay on task in plaintiffs final RFC. The ALJ stated that she



                                                   4

           Case 5:20-cv-00115-BO Document 34 Filed 09/15/21 Page 4 of 5
incorporated plaintiffs mental impairments into the RFC. Tr. 24. The ALJ noted that some of

plaintiffs mood issues were address with medication during the periods of time plaintiff took

medication. Tr. 24. After plaintiffs mental and physical impairments were determined, a

vocational expert testified that plaintiff could perform the fo llowing medium unskilled occupations

without issue: cleaner, laundry worker, and hand packager. Tr. 25. These positions exist in

substantial number in the national economy. The record shows that the ALJ gave weight to the

vocational expert' s testimony in determining the types of jobs plaintiff could perform.

       The Court finds no error in the ALJ's analysis or explanation of the weight afforded to the

opinions rendered by the consulting physicians and the vocational expert. The RFC finding is

sufficiently supported by substantial evidence.

                                         CONCLUSION

       Having conducted a full review of the record and decision in this matter, the Court

concludes that the decision as a whole is supported by substantial evidence and the correct legal

standard was applied. Accordingly, plaintiffs motion for judgement on the pleadings [DE 24] is

DENIED and defendant's motion [DE 29] is GRANTED. The decision of the Commissioner is

AFFIRMED.




SO ORDERED, this ~ a y of September, 2021.




                                            ~y~,d~
                                              UNITED STATES DISTRICT mDGE




                                                  5
          Case 5:20-cv-00115-BO Document 34 Filed 09/15/21 Page 5 of 5
